UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22924 Susa Registered Fund, L.L.C. (Exact name of registrant as specified in charter) c/o Susa Fund Management LLP 19 Berkeley Street, 5th Floor London W1J 8ED, United Kingdom (Address of principal executive offices) (Zip code) c/o National Corporate Research Ltd. 615 South DuPont Highway Dover, DE 19901 (Name and address of agent for service) Registrant’s telephone number, including area code:+44 Date of fiscal year end:December 31 Date of reporting period: June 30, 2014 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. The Report to Shareholders is attached herewith. Susa Registered Fund, L.L.C. Financial Statements For the period from April 1, 2014 (commencement of operations) to June 30, 2014 (unaudited) Susa Registered Fund, L.L.C. Financial Statements (unaudited) For the period from April 1, 2014 (commencement of operations) to June 30, 2014 Contents Statement of Assets, Liabilities and Members’ Capital 1 Schedule of Portfolio Investments 2 Schedule of Contracts for Difference 3 Statement of Operations 8 Statements of Changes in Members’ Capital 9 Notes to Financial Statements 10 Supplemental Information 24 Susa Registered Fund, L.L.C. Statement of Assets, Liabilities and Members’ Capital(unaudited) June 30, 2014 Assets Investments in securities, at fair value (cost $5,711,597) $ Cash and cash equivalents Due from broker Reimbursement receivable Receivables from investment securities sold Prepaid Insurance Other assets Total assets Liabilities Net unrealized loss on contracts for difference Payable for investment securities purchased Due to broker Management fees payable Accrued expenses Total liabilities Members’ Capital $ Members’ Capital Represented by: Net capital contributions $ Net loss from operations ) Net realized gain on investment activities, contracts for difference and foreign currency transactions Net unrealized loss on investment activities, contracts for difference and foreign currency transactions ) Members’ Capital $ The accompanying notes are an integral part of these financial statements. -1- Susa Registered Fund, L.L.C. Schedule of Portfolio Investments (unaudited) Shares June 30, 2014 Fair Value Investments In Securities - 21.84% Common Stocks - 21.11% United States - 21.11% Beverages - Non-alcoholic - 5.44% Coca-cola Enterprises Inc. $ Electronic Components - Semiconductor - 10.13% Sunedison Inc Retail - Jewelry - 5.54% Signet Jewelers Ltd Total United States (Cost $5,492,938) $ Total Common Stocks (Cost $5,492,938) $ Contracts Warrants - 0.73% Georgia - 0.73% Commercial Banks Non - US - 0.73% Alpha Bank SA (Termination date: 12/10/2017; Strike price: €0.4686) Total Georgia (Cost $218,659) $ Total Warrants (Cost $218,659) $ Total Investments in Securities (Cost $5,711,597) - 21.84% $ Other Assets Less Liabilities - 78.16% Members’ Capitals - 100.00% $ Investments in Securities - By Industry June 30, 2014 Percentage of Members’ Capital (%) Beverages - Non-alcoholic Commercial Banks Non - US Electronic Components - Semiconductor Retail - Jewelry Total Investments in Securities 21.84% The accompanying notes are an integral part of these financial statements. -2- Susa Registered Fund, L.L.C. Schedule of Contracts for Difference (unaudited) Notional Amount Termination Date June 30, 2014 Fair Value Derivative Contracts - (6.64%) Contracts For Difference - Long - (6.56%) France - (0.68%) Aerospace/Defense - Equipment - (0.31%) $ Airbus Group NV 06/10/2024 $ ) Television - (0.37%) Societe Television Francaise (T.F.1) 04/05/2024 - 06/13/2024 ) Total France $ ) Georgia - (0.18%) Cable TV - (0.18%) Sky Deutschland AG 6/10/2024 ) Total Georgia $ ) Germany - 0.01% Retail - Jewelry - 0.01% Pandora A/S 06/11/2024 - 07/02/2024 Total Germany $ Italy - (1.06%) Commercial Banks Non - US - (1.06%) Intesa Sanpaolo RSP 06/11/2024 - 06/24/2024 ) Intesa Sanpaolo SpA 04/16/2024 - 06/06/2024 ) ) Total Italy $ ) Spain - (0.61%) Consulting Services - (0.40%) Applus Services SA 06/04/2024 - 06/06/2024 ) Engineering/R&D Services - (0.21%) ABENGOA SA 06/10/2024 - 07/02/2024 ) Total Spain $ ) Switzerland - (0.35%) Diversified Banking Institutions - (0.32%) UBS AG 04/05/2024 - 06/06/2024 ) Retail - Jewelry - (0.03%) Cie Financiere Richemont SA 05/24/2024 - 06/06/2024 ) Total Switzerland $ ) The accompanying notes are an integral part of these financial statements. -3- Susa Registered Fund, L.L.C. Schedule of Contracts for Difference (unaudited) (continued) Notional Amount Termination Date June 30, 2014 Fair Value Derivative Contracts - (continued) Contracts For Difference - Long - (continued) United Kingdom - (3.69%) Advertising Agencies - 0.04% $ WPP PLC 04/08/2024 - 06/06/2024 $ Airlines - (0.62%) International Consolidated Airlines Group SA 04/05/2024 - 06/06/2024 ) Diversified Banking Institutions - (0.39%) Lloyds Banking Group PLC 04/05/2024 - 06/06/2024 ) Finance - Consumer Loans - 0.42% Provident Financial PLC 05/03/2024 - 06/20/2024 Retail - Building Products - (0.54%) Kingfisher PLC 04/05/2024 - 06/06/2024 ) Travel Services - (2.60%) Thomas Cook Group PLC 04/05/2024 - 06/06/2024 ) Total United Kingdom $ ) Total Contracts For Difference - Long $ ) Contracts For Difference - Short - (0.08%) Belgium - 0.16% Food - Retail - 0.20% ) Colruyt SA 04/05/2024 - 07/02/2024 Telephone - Integrated - (0.04%) ) Belgacom SA 04/08/2024 - 05/09/2024 ) Total Belgium $ Finland - 0.00% Machinery - General Industrial - 0.00% ) Kone OYJ 05/31/2024 - 07/04/2024 ) Total Finland $ ) The accompanying notes are an integral part of these financial statements. -4- Susa Registered Fund, L.L.C. Schedule of Contracts for Difference (unaudited) (continued) Notional Amount Termination Date June 30, 2014 Fair Value Derivative Contracts - (continued) Contracts For Difference - Short - (continued) France - (0.16%) Cosmetics & Toiletries - (0.06%) $ ) L'Oreal SA 04/05/2024 - 06/06/2024 $ ) Food - Miscellaneous/Diversified - (0.07%) ) Danone SA 04/05/2024 - 06/06/2024 ) Optical Supplies - (0.03%) ) Essilor International SA 04/05/2024 - 06/06/2024 ) Total France $ ) Georgia - (0.07%) Computers - 0.03% ) Wincor Nixdorf AG 06/19/2024 - 07/01/2024 Sugar - (0.10%) ) Suedzuker AG 6/10/2024 ) Total Georgia $ ) Luxembourg - 0.06% Steel - Producers - 0.06% ) ArcelorMittal 05/30/2024 - 07/02/2024 Total Luxembourg $ Netherlands - (0.07%) Brewery - (0.07%) ) Heineken NV 04/05/2024 - 06/06/2024 ) Oil - Field Services - 0.00% ) SBM Offshore NA 06/06/2024 - 07/02/2024 Total Netherlands $ ) Portugal - 0.08% Food - Retail - 0.08% ) Jeronimo Martins SGPS SA 04/05/2024 - 06/06/2024 Total Portugal $ The accompanying notes are an integral part of these financial statements. -5- Susa Registered Fund, L.L.C. Schedule of Contracts for Difference (unaudited) (continued) Notional Amount Termination Date June 30, 2014 Fair Value Derivative Contracts - (continued) Contracts For Difference - Short - (continued) Sweden - (0.02%) Machinery - General Industrial - (0.03%) $ ) Hexagon AB 05/30/2024 - 05/31/2024 $ ) Medical Instruments - 0.01% ) Elekta AB 04/05/2024 - 06/07/2024 Total Sweden $ ) Switzerland - (0.01%) Retail - Jewelry - (0.01%) ) Swatch Group AG 05/30/2024 - 06/07/2024 ) Total Switzerland $ ) United Kingdom - (0.05%) Food - Miscellaneous/Diversified - (0.02%) ) Unilever PLC 04/08/2024 - 06/06/2024 ) Food - Retail - 0.19% ) Tesco PLC 05/08/2024 - 07/01/2024 ) WM Morrison Supermarkets PLC 04/05/2024 - 07/01/2024 Gambling (Non-Hotel) - 0.10% ) Ladbrokes PLC 04/05/2024 - 07/04/2024 Invest Management/Advisory Services - (0.02%) ) Ashmore Group PLC 04/05/2024 - 06/06/2024 ) Multimedia - (0.18%) ) Pearson PLC 04/05/2024 - 06/06/2024 ) Security Services - (0.12%) ) G4S PLC 04/05/2024 - 06/06/2024 ) Total United Kingdom $ ) Total Contracts For Difference - Short $ ) Total Derivative Contracts $ ) The accompanying notes are an integral part of these financial statements. -6- Susa Registered Fund, L.L.C. Schedule of Contracts for Difference (unaudited) (continued) Derivative Contracts -By Industry June 30, 2014 Percentage of Members' Capital (%) Advertising Agencies Aerospace/Defense - Equipment Airlines Brewery Cable TV Commercial Banks Non - US Computers Consulting Services Cosmetics & Toiletries Diversified Banking Institutions Engineering/R&D Services Finance - Consumer Loans Food - Miscellaneous/Diversified Food - Retail Gambling (Non-Hotel) Invest Management/Advisory Services Machinery - General Industrial Medical Instruments Multimedia Oil - Field Services Optical Supplies Retail - Building Products Retail - Jewelry Security Services Steel - Producers Sugar Telephone - Integrated Television Travel Services Total Contracts for difference (6.64)% The accompanying notes are an integral part of these financial statements. -7- Susa Registered Fund, L.L.C. Statement of Operations (unaudited) For the period from April 1, 2014 (commencement of operations) to June 30, 2014 Investment income Dividends (net of withholding taxes of $10,923) $ Expenses Professional fees Management fees Accounting and investor services fees Insurance expense Board of Managers’ fees Miscellaneous expenses Total operating expenses Expense Reimbursements ) Net Expenses Net investment loss ) Net realized and unrealized gain/(loss) from investments in securities, contracts for difference and foreign currency transactions Net realized loss from investments in securities ) Net realized gain from contracts for difference Net realized gain from foreign currency transactions Net realized gain from investments in securities, contracts for difference and foreign currency transactions Net unrealized gain/(loss) from investments in securities Net unrealized gain/(loss) from contracts for difference ) Net unrealized gain/(loss) from foreign currency translations Net unrealized gain/(loss) from investments in securities, contracts for difference and foreign currency translations ) Net realized gain and unrealized gain/(loss) from investments in securities, contracts for difference and foreign currency transactions ) Net decrease in Members’ Capital resulting from operations $ ) The accompanying notes are an integral part of these financial statements. -8- Susa Registered Fund, L.L.C. Statements of Changes in Members’ Capital (unaudited) Special Advisory Member Members Total Members’ Capital, April 1, 2014 $
